Cause No. 695776-A
                                                               iJJmo:
                                                                    -~ffa;;:';irrfs;;:;;c::::o=&~--
EX PARTE                             §       IN THE 185th DISfRl'EI""ee' · :-~t:.-it3~~

                                     §       OF

ARTHUR LAMAR MITCHELL,               §       HARRIS COUNTY, TEXAS
    Applicant

           STATE'S PROPOSED ORDER DESIGNATING ISSUES
                     AND FOR FILING AFFIDAVIT

     Having considered the application for writ of habeas corpus 1n

the above-captioned cause and the State's original answer, the
                  ,,
Court finds that the issue of whether the applicant was denied

effective assistance of counsel still needs to be resolved in the

present case.

     Therefore,        pursuant to Article    11.07, §3(d), this        Court will

resolve the above-cited issue and then enter findings of fact.

     To assist the Court in resolving these factual issues, counsel

Ken Okorie is ORDERED to file an affidavit summarizing his actions

as counsel for the applicant in the primary case, cause number

695776, and specifically responding to the following:
                                                                   [PJ[E(CfE~W'JEfD. ~~
                                                                 COOAT OF CRIMiNAl APPEALS
                                                                          JUN 2 6 2015
                                         1
                                                                    Aooj~~,CU®rrk
1.     Please    state    what files       or records         Okorie        is still   1n

possession of regarding his representation of the applicant 1n

the primary case.

2.     If Okorie   IS   no longer in possession of any file or records
regarding his representation of the applicant in the primary
case, then provide the date the file or records were destroyed
(or if Okorie does not know the exact date, then provide
counsel's general file retention/destruction policy).

3.     Please describe any pre-trial discovery or investigation

into   the      applicant's   case        done     by    Okorie.       If     Okorie's
investigation      or discovery was          limited     1n    any way,          please
explain.

4.     Please state whether Okorie believed it was necessary or

beneficial to file a motion to include a lesser-included offense

instruction and obtain a ruling in the instant case.                            (Please

explain the basis for this belief and if so, on what basis does

Okorie believe such a motion should have been filed, why one

was    not   filed,     and   what       effect,   if   any,    Okorie         believes

additional motions would have had on the proceeding).

5.     Please describe any conversations Okorie had with the

applicant regarding the applicant's right to testify or to not

testify.


                                     2
     6.    Please    describe how Okorie prepared for trial      1n   the

     instant case.

     The applicant's counsel Ken Okorie is ordered to file said

affidavit with the Post-Conviction Writ Division of the District Clerk's

Office, 1201 Franklin, Third Floor, Houston, Texas 77002, within

THIRTY DAYS of the signing of this Order.




                                   3
     The Clerk of the Court is ORDERED to send a copy of this

Order to the applicant and to the State, and to serve copies of this

Order and the application to:

     Ken Okorie
     12003 Merewood Lane
     Houston, Texas 77071-2413

     When and as the affidavit ·of Ken Okorie is received, the Clerk

is ORDERED to send a copy o( said affidavit to the applicant, Arthur

Lamar Mitchell, #738709 -       Darrington Unit, 59 Darrington Road,

Rosharon, Texas 77583; and a copy to Counsel for the State, Eva

Flores, Harris County District Attorney's Office, 1201 Franklin, Suite

600, Houston, Texas 77002 .

     The Clerk of the Court     IS   ORDERED NQI to transmit at this

time any documents in the above-styled case to the Court of

Criminal Appeals until further ordered by this Court.




                                     4
'· ·•




        By the following signature, the Court adopts the State's Proposed

        Order Designating Issues and for Filing Affidavit in Cause Number

                                   695776-A.




        Signed this   ~a        day of       ~uNc.                ' 2015.




                               PRESIDING     J~GE




                                         5
                                           CHRIS DANIEL
                                    HARRIS COUNTY DISTRICT CLERK



June 22, 2015

DEVON ANDERSON
DISTRICT ATTORNEY
HARRIS COUNTY, TEXAS


To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies of the documents indicated below concerning the Post Conviction Writ filed in
cause number 695776-A in the 185th District Court.

D     State's Original Answer Filed

D    Affidavit

D    Court Order Dated

~ Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

D    Respondent's Proposed Findings of Fact and Order

D    Other




Criminal Post Trial



Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES AND FOR FILING
AFFIDAVIT




              1201 FRANKLIN   •   P.O. Box 4651   • HOUSTON, TEXAS 77210-4651 • (888) 545-5577

PAGE I OF I                                                                                 REV: 0 I -02-04
                                              CHRIS DANIEL
                                         HARRIS COUNTY DISTRICT CLERK




June 22, 2015

KEN OKORIE
ATTORNEY AT LAW
12003 MEREWOOD LANE
HOUSTON, TEXAS 77071-2413

RE:             ARTHUR LAMAR MITCHELL
                CAUSE #695776-A
                185TH DISTRICT COURT

Dear Sir:

Enclosed herewith please find a copy of the Court's Order wherein the court orders that
KEN OKORIE, Attorney at Law, file an affidavit in response to allegations made in the
petition for post conviction writ of habeas corpus in the above numbered and styled
cause.




Leslie Hernan ez,
Criminal Post Trial
Harris County District Cl k'                    ffice

Enclosure: Respondent's Proposed Order Designating Issues and Order for Filing
Affidavit, Respondent's Original Answer, Application for Writ of Habeas Corpus

CC:         Kelly Reyes




                    1201 FRANKLIN   •   P.O. BOX 4651   •   HOUSTON. TEXAS   77210-4651   •   (888) 545-5577


PAGE   I   OF   I                                                                                         REV. 01-02-04
                                           CHRIS DANIEL
                                   HARRIS COUNTY DISTRICT CLERK



June 22, 2015

ARTHUR LAMAR MITCHELL
#738709 LEBLANC UNIT
3695 FM 3514
BEAUMONT, TEXAS 77705

To Whom It May Concern:

Pursuant to Article 11.07 of the Texas Code of Criminal Procedure, please find enclosed
copies ofthe documents indicated below concerning the Post Conviction Writ filed in
cause number 695776-A in the 185th District Court.

D    State's Original Answer Filed

D    Affidavit

D    Court Order Dated

cg) Respondent's Proposed Order Designating Issues and Order For Filing Affidavit.

D    Respondent's Proposed Findings of Fact and Order

D    Other




Leslie.Heman ez,
Criminal Post Trial



Enclosure(s)- STATE'S PROPOSED ORDER DESIGNATING ISSUES AND FOR FILING
AFFIDAVIT




              1201 FRANKLIN   •   P.O. BOX 4651   •   HOUSTON, TEXAS 77210-4651   • (888) 545-5577

PAGE I OF I                                                                                     REV: 01-02-04
Belinda Hill                                                                        Criminal Justice Center
Interim First Assistant                                                             1201 Franklin, Suite 600
                                                                                  Houston, Texas 77002-1901



                          HARRIS COUNTY DISTRICT ATTORNEY
                                          DEVON ANDERSON


                                                 August 1, 2014


     Chris Daniel, District Clerk
     Harris County, Texas .
     1201 Franklin
     Houston, Texas 77002
                                                  Re: Ex parte ARTHUR LAMAR MITCHELL
                                                  No. 695776-A in the 185TH
                                                  District Court of Harris County, Texas·
                                                  Filing date: 07/23/14
                      )

     Date copy of writ delivered to District Attorney's Basket: _ _ _ _ _ _~0~8/:..::0~l"-'/I4-~----
     By:          ERIN G BRYAN


     Dear Sir:

     I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
     writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
     Therefore, I waive service by certified mail as provided therein.

     I understand that I have 15 days from the date received to answer.




        AUG 0 5 20M
     Date Received                                       Assistant District Attorney
                                                         Harris County, Texas